      Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 1 of 8. PageID #: 78




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


                                               )
UNITED STATES OF AMERICA                       )        Case No. 1:19-mj-03192
                                               )
                                               )
               v.
                                               )        Magistrate Thomas M. Parker
                                               )
ELI TAIEB                                      )        UNOPPOSED MOTION TO MODIFY
                                               )        CONDITIONS OF PRETRIAL
                                               )        RELEASE
                                               )
                                               )
                                               )

       Mr. Taieb, by and through his undersigned counsel, hereby moves the Court to modify

two conditions of his pretrial release, which is to eliminate the requirement that Mr. Taieb

continue to be subjected to electronic monitoring, and to reduce his cash bond. For the reasons

set forth below, electronic monitoring is neither appropriate nor necessary to assure Mr. Taieb’s

continued appearance in court in this matter and the reduction of his bond is non-objectionable.

First, Mr. Taieb has faithfully complied with all of his release conditions since he was charged

over fifteen months ago, and he has significant familial connections in the South Florida area

where he resides. Second, he has no prior criminal record, is alleged to have committed a non-

violent offense, and is not a danger to the community; indeed, his co-defendants have been

indicted while he has not. Finally, electronic monitoring is imposing a significant burden on

Mr. Taieb because, unlike most of those who have electronic home monitoring, Mr. Taieb’s

conditions allow him to move about. This results in frequent “false alarms” in public and in

business settings that are humiliating to Mr. Taieb and inconvenient to both Mr. Taieb and his

Pretrial Services Officer, who is forced to respond to these false alarms.
      Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 2 of 8. PageID #: 79




       The Pretrial Services Officer assigned to Mr. Taieb has indicated that he has no issue

with this request to eliminate electronic monitoring.1 The United States Attorney’s Office

consents to the removal of electronic monitoring and the reduction in Mr. Taieb’s cash bond and

accordingly it consents to this motion.

I.     BACKGROUND

       A.      Procedural Posture

       Mr. Taieb was charged on July 19, 2019 in the Northern District of Ohio with a three-

count Complaint alleging the non-violent offenses of: 1) securities and commodities fraud (18

U.S.C. § 1348); 2) conspiracy (18 U.S.C. § 1349); and 3) wire fraud (18 U.S.C. § 1343). The

Court imposed the following conditions of pretrial release:   $1,000,000.00 cash bond, the

surrender of all passports, and electronic monitoring. It also allowed Mr. Taieb to travel out of

the district with advance notice and approval of Pretrial Services, which has occurred on several

occasions in order for him to meet with counsel and to conduct his business affairs.

       Since Mr. Taieb was charged in July 2019, the other two individuals who were charged

as Mr. Taieb’s co-defendants, Charles Vaccaro and Dror Svorai, have been indicted in this

District on counts of securities fraud, wire fraud, and conspiracy to commit the same.   U.S. v.

Vaccaro, et al., Case No. 20 Cr. 392 (Dkt. No. 21).   Mr. Taieb has not been indicted.

Moreover, Mr. Taieb has fully complied with the conditions of his pretrial release over the last

fifteen months, and his United States Pretrial Services Officer Jason Jacoby has no issues or

concerns with Mr. Taieb’s compliance with his conditions to date or removal of the electronic

monitoring condition. The current record supports this modest change in his release conditions.



       1
          Mr. Taieb is supervised by the United States Pretrial Services Office for the Southern
District of Florida.

                                                2
      Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 3 of 8. PageID #: 80




       B.      Mr. Taieb

       Mr. Taieb is a 46-year-old United States citizen who has no criminal record and stands

charged by complaint with a non-violent crime.        He came to the United States 31 years ago, is

happily married with four children—two of whom are school-aged—and has close ties to the

South Florida community where he has lived for the past 16 years.

II.    LAW AND ARGUMENT

       A.      Standard for Motion to Modify Conditions of Pretrial Release

       The Bail Reform Act, 18 U.S.C. § 3142, requires the Court to release an individual

pending trial when there are “condition[s] or combination of conditions [that] will reasonably

assure the appearance of the person as required and the safety of any other person and the

community.” Id. § 3142(e); see also United States v. Stone, 608 F.3d 939, 945 (6th Cir. 2010).

To make this determination, the Court must consider “the nature and circumstances of the

offense charged . . . the weight of the evidence against the person . . . the history and

characteristics of the person,” and “the nature and seriousness of the danger to any person or the

community that would be posed by the person’s release.”        18 U.S.C. § 3142(g). The Court

may only impose “the least restrictive further condition, or combination of conditions, that the

court determines will reasonably assure the appearance of the person as required.”          United

States v. Godbole, No. 1:12 CR 381-3, 2012 WL 3686228 at *1 (N.D. Ohio Aug. 24, 2012).

Importantly, the Court “may at any time amend the order to impose additional or different

conditions of release,” 18 U.S.C. § 3142(c)(3), and the Court has an “ongoing obligation” to

ensure that only the “least restrictive conditions necessary” are employed, United States v.

Hutchins, 298 F. Supp. 3d 1205, 1207-08 (E.D. Wis. 2017) (stating that “the operative inquiry

becomes what are the least restrictive conditions that will reasonably assure the defendant’s


                                                  3
      Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 4 of 8. PageID #: 81




appearance”). Because a court has this ongoing obligation, a defendant need not present new

facts to justify a change in pretrial release conditions.   See Hutchins, 298 F. Supp. 3d at 1209.

                1.      Electronic monitoring is not necessary to assure Mr. Taieb’s
                        appearance.

        There is no record in this case, either in the Pretrial Services Report or otherwise, to

indicate that Mr. Taieb is a flight risk. Mr. Taieb is a dual citizen of Israel; however, that fact

standing alone does not transform an American citizen with no record into a flight risk.      This

case is comparable to United States v. Hutchins, 298 F. Supp. 3d 1205 (E.D. Wis. 2017),

although the reasons for Mr. Taieb to be removed from electronic monitoring are far more

compelling.    In Hutchins, the government charged a citizen of the United Kingdom with a non-

violent offense and the court initially placed the defendant under electronic monitoring.     Id.

Approximately two months later, the defendant successfully sought removal of that condition.

Id. Agreeing with the Magistrate Judge’s decision to make this change, the District Court

highlighted the defendant’s continued appearance in court to show that the GPS monitoring was

unnecessary to “reasonably assure” the defendant’s appearance.        Id. at 1208-10. This was true

even though the defendant lacked substantial ties to the United States.     Id. at 1209.   At bottom,

the court stated that “if the government’s argument is simply that the prior conditions were

working and for that reason they should not be changed, the Court is not persuaded.”       Id. at

1209-10.

        Here, we face a similar situation to that of the defendant in Hutchins in that Mr. Taieb

was charged with a non-violent offense and, as his Pretrial Services Officer Mr. Jacoby indicates,

Mr. Taieb has faithfully complied with all of his conditions over the past fifteen months.     These

facts more than “reasonably assure” Mr. Taieb’s continued appearance.        In addition, and as in

Hutchins, upon removal of electronic monitoring, Mr. Taieb would still be subject to “continued

                                                   4
        Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 5 of 8. PageID #: 82




monitoring by the pretrial services office,” which would “ensure that any noncompliance with

release conditions will be brought to the Court’s attention and dealt with appropriately.” Id. at

1209.

        A modification is even more appropriate here than in Hutchins given Mr. Taieb’s

substantial ties to his community.   He is married, employed, and has four children who reside in

the United States. He has been a U.S. citizen for over 21 years, has resided in the U.S. for more

than 31 years, has pledged his family home as a condition of his release, is active in his

community and synagogue, and helps care for extended family members who reside in South

Florida, including his elderly mother and mother-in-law.

        To the extent electronic monitoring was originally predicated on the fact that Mr. Taieb is

both a U.S. and Israeli citizen, several points are worth noting even beyond Mr. Taieb’s

significant ties to his South Florida community.       First, Mr. Taieb has surrendered both his U.S.

and Israeli passports.   Second, Mr. Taieb does not have strong ties to Israel—he does not own

any property or have any bank accounts there, has not lived there since he was a young teenager,

has no close relatives who permanently reside there, and is married to a woman from Colombia

who does not speak Hebrew. She has no interest in fleeing the United States and uprooting her

family to live in a country she only has visited on a few occasions.

        Even if electronic monitoring was initially appropriate, and even though Mr. Taieb

initially stipulated to a $1 million secured bond and electronic monitoring prior to his

arraignment, over fifteen months have passed since that original agreement.        Mr. Taieb’s

faithful compliance with his conditions over the past fifteen months confirms that electronic

monitoring is no longer the “least restrictive condition” to “reasonably assure” his appearance.




                                                   5
      Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 6 of 8. PageID #: 83




       The government has agreed that this type of modification is warranted in similar cases.

See, e.g., United States v. McKelvy, No. 15-398-3, ECF No. 117 (E.D. Pa. Aug. 14, 2017)

(granting uncontested motion to remove electronic monitoring where defendant had complied

with all conditions of pretrial release); United States v. Heredia, No. 07-cr-02016-IEG, 2007 WL

3286409 (S.D. Cal. Oct. 15, 2007) (successfully moving two months after defendant was placed

on electronic monitoring to strike it as a condition of release because, among other reasons, he

was fully complying with all of his conditions). In these cases, the defendants’ conduct, like

Mr. Taieb’s, established that electronic monitoring was unnecessary to mitigate flight risk.

               2.      Electronic monitoring is not necessary to protect the public.

       The government has not claimed that Mr. Taieb is a threat to the community, nor could it.

Mr. Taieb has never been charged with or convicted of any offense of violence. Further, while

his co-defendants have been indicted since the charging Complaint was filed on July 19, 2019,

Mr. Taieb has not.   Finally, neither the Complaint nor the Pretrial Services Report suggest

anything that would indicate that Mr. Taieb is a threat to the community.

               3.      Electronic monitoring presents a significant burden on Mr. Taieb.

       The electronic monitoring condition imposes a significant hardship on Mr. Taieb.

Electronic monitoring is most appropriate for someone who is subject to home detention or home

incarceration, not someone like Mr. Taieb who is allowed to move about.        Mr. Taieb regularly

travels throughout his community, and he works outside the home and takes business meetings

both at his office and in public establishments. The electronic monitoring results in multiple

and frequent false alerts in business and religious settings.   This causes not only inconvenience

and disruption, but humiliation for Mr. Taieb in public settings.    It also requires his Pretrial

Services Officer to respond to numerous so-called false alarms.      Further, the electronic


                                                  6
       Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 7 of 8. PageID #: 84




monitoring bracelet significantly impacts Mr. Taieb’s quality of life, causing irritation of his leg

during his day-to-day activities and preventing him from engaging in regular activities common

for a family in South Florida, including swimming with his young son and daughter and

accompanying them on trips to the beach.

               4.      A $1,000,000 bond is unnecessary to assure Mr. Taieb’s appearance.

       As set forth above, a $1,000,000 cash bond is not necessary to ensure Mr. Taieb’s

appearance, and the government agrees that $250,000 is a sufficient bond.

III.   CONCLUSION

       For all of the foregoing reasons, Mr. Taieb respectfully requests that the condition of

electronic monitoring be removed, and that his bond be reduced to $250,000.



 Dated: November 17, 2020                             Respectfully submitted,

                                                      /s/ Steven M. Dettelbach
                                                      Steven M. Dettelbach (0055848)
                                                      Terry M. Brennan (0065568)
                                                      BAKER & HOSTETLER LLP
                                                      Key Tower
                                                      127 Public Square, Suite 2000
                                                      Cleveland, OH 44114-1214
                                                      Telephone: 216.621.0200
                                                      Fax: 216.696.0740
                                                      sdettelbach@bakerlaw.com
                                                      tbrennan@bakerlaw.com

                                                      Attorneys for Defendant Eli Taieb




                                                  7
       Case: 1:19-mj-03192-TMP Doc #: 16 Filed: 11/17/20 8 of 8. PageID #: 85




                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 17, 2020, a copy of the foregoing document was filed

electronically with the Clerk of Courts using the CM/ECF system. Notice of this filing will be

sent by operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt.


Dated: November 17, 2020                      /s/ Steven M. Dettelbach
                                              Steven M. Dettelbach (0055848)
                                              Attorney for Defendant Eli Taieb




                                                 8
